Citation Nr: 0629289	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  05-17 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for low back condition.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1969 to 
December 1971.

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from an April 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the benefit sought on 
appeal.

The record raises the issues of entitlement to service 
connection for a shoulder disorder, and entitlement to an 
increased evaluation for post traumatic stress disorder.  
These issues, however, are not currently developed or 
certified for appellate review.  Accordingly, they are 
referred to the RO for appropriate consideration.  
 

FINDING OF FACT

A low back condition was not incurred in or aggravated by 
active service.


CONCLUSION OF LAW

A low back condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in December 2003 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type 
of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  In this 
case, the failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal is harmless 
because the preponderance of the evidence is against the 
appellant's claim for service connection, and any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

VA has secured all available pertinent evidence and conducted 
all appropriate development.  The service medical records are 
available, the veteran has been afforded a VA examination, 
and there is no pertinent evidence which is not currently 
part of the claims file.  Hence, VA has fulfilled its duty to 
assist the appellant in the prosecution of his claim.

The Board acknowledges that in a February 1972 rating 
decision service connection for a back disorder was denied, 
and that the appellant did not appeal.  Hence, that rating 
decision is final, and new and material evidence is required 
to reopen the claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002).  
Given that a March 2005 VA examiner's opinion is new and 
material evidence, the claim is reopened, and de novo review 
is in order.  Id.

Background

February 1971 service medical records indicate the veteran 
jumped from a Jeep, and that he complained of a stiff and 
aching back the following day.  The veteran was placed on 
limited duty for one week.

In May 1971, he reported being involved in a Jeep accident.  

At his December 1971 separation examination the appellant 
reported that he had recurrent back pain.  The medical 
officer opined the veteran's back pain was secondary to a 
Jeep accident.  Clinical evaluation of the spine revealed no 
limitation of motion, or pain on palpation.  The diagnosis 
was no significant pathology.

In April 1991, the veteran underwent a series of tests 
regarding his back, including a MRI.  This revealed herniated 
discs at multiple levels.

In a June 1991 letter Bing H. Tang, M.D., noted that he 
diagnosed the veteran, in pertinent part, with lumbar 
radiculopathy, herniated discs at L3-L4, L4-L5, L5-S1, and 
impingement T12-L1, L4-L5, L5-S1.

In July 1991, Leo Batash, M.D., diagnosed the veteran with 
right L5-S1 lumbosacral radiculopathy involving posterior 
primary rami.  Median and peroneal motor nerve conductions 
were normal.  The doctor  recommended the veteran continue 
physical therapy.  The veteran was noted to have sustained an 
injury on March 31, 1991.

In a January 2004 statement in support of his claim, the 
veteran asserted that he was thrown from the Jeep after the 
driver lost control of the vehicle. 

At a January 2004 VA examination the veteran reported 
injuring his back while serving in Panama.  He stated that he 
retired in 1991 due to a back injury.  Physical examination 
led to a pertinent diagnosis of a low back pain.  A nexus 
opinion was not offered.

In August 2004, the veteran underwent a VA examination.  The 
examiner diagnosed chronic lower back pain.  X-rays showed 
early degenerative joint disease and chondrocalcinosis.

In March 2005, the veteran underwent a VA peripheral nerves 
examination.  The examiner notated the veteran brought copies 
of a 1991 MRI which showed herniated discs in the L3-L4, L4-
L5 and L5-S1 region.  Following a physical examination the 
examiner diagnosed a chronic lower back strain with chronic 
left lumbosacral radiculopathy.  The examiner opined that the 
veteran's back problems, lumbosacral strain and radiculopathy 
were most likely caused by direct trauma in the service 
(accident in the military service).

A March 2005 VA spinal examination notated the veteran wore a 
back brace daily, and that the lumbosacral spine was severely 
limited in all planes.  X-rays showed mild degenerative 
changes.  The assessment was a herniated lumbar disc, chronic 
lower back pain and degenerative disc disease.  The examiner 
opined that the veteran's current back injury was less likely 
as not the result of the injury he sustained while in the 
service jumping from a Jeep in 1971.  The examiner opined 
that the in-service trauma did not seem severe enough to 
cause the herniated disc which appeared in 1991.  The 
examiner opined that it was most likely the herniated disc in 
1991 was a more recent event.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then evidence of a continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Arthritis is presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from active duty.  38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

A review of the evidence in this case reflects that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a low back 
condition.  Service medical records indicate the veteran was 
involved in a motor vehicle accident in 1971, jumping from a 
Jeep.  In a January 2004 statement in support of his claim, 
the veteran asserts the driver lost control of the Jeep 
causing him to fall out of the vehicle.  The veteran 
complained of having a stiff back ache the day after the 
accident and he was restricted to limited duty for the week.  
Records reflect that on separation in December 1971, there 
was no limitation of motion of the spine and other 
muscoskeletal areas and no pain on palpitation.

No pertinent postservice medical record dates prior to 1991, 
approximately twenty-two years after service.  At that time a 
March 1991 accident was noted to be related to the diagnosis 
of a herniated lumbar disc.  In light of the foregoing, the 
evidence shows a considerable length of time between the 
veteran's separation from service and any postservice 
diagnosis of a chronic low back disorder.  Given the length 
of time between the veteran's active duty and the diagnosis 
of a low back disorder, the preponderance of the competent 
evidence of record is against finding a continuity of 
objectively verifiable symptomatology.  38 C.F.R. § 3.303(d); 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 
1330 (Fed. Cir. 2000) (Service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service.)

At a March 2005 VA peripheral nerves examination, the 
examiner opined that most likely the low back condition was 
connected with the veteran's statements about his vehicle 
accident.  The examiner, however, did not provide additional 
medical evidence or rationale to substantiate this statement.  
"Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute 'competent' medical 
evidence."  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  For 
this reason, the medical statement of the VA examiner is 
inadequate to establish a connection between the veteran's 
low back condition and service, and such a connection is an 
essential element in a claim for service connection.

In contrast, at the March 2005 spinal examination, the 
examiner concluded the veteran's current back injury was less 
likely as not the result of the in-service injury, and opined 
the trauma did not seem severe enough to cause the herniated 
disc which first appeared in 1991.  The examiner opined it 
was most likely the herniated disc in 1991 was a more recent 
event.  Additionally, Dr. Batash stated in a July 1991 
diagnostic report that the date of injury pertaining to the 
appellant's back disorder was March 1991.  Dr. Batash did not 
identify any in-service injury as being the date of onset of 
any current low back disability.

It the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

After reviewing the above evidence the Board assigns greater 
weight to the conclusion offered by the March 2005 spinal 
examiner because that examiner provided a definitive 
rationale regarding the etiology of the veteran's low back 
condition.  Moreover, the examiner considered the entire 
history and noted that the current low back disorder was less 
likely to have been caused by an in-service accident, and 
more likely due to an injury sustained in 1991.  This opinion 
is consistent with and supported by Dr. Batash's letter.

Accordingly, the Board finds that the preponderance of the 
competent evidence is against this claim.  Hence, the benefit 
of the doubt doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for low back condition is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


